COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Clay Ammerman and Erin Ammerman v. The Ranches of Clear
                          Creek Community Association, Inc. and the Ranches od Clear Creek
                          Architectural Review Committee

Appellate case number:    01-17-00015-CV

Trial court case number: 16-01-23529-A

Trial court:              506th District Court of Waller County

Date motion filed:        September 27, 2018

Party filing motion:      appellants, Clay and Erin Ammerman

       It is ordered that the motion for en banc reconsideration is   DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually       Acting for the Court

The en banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Lloyd, and Caughey


Date: December 4, 2018